— Judgment, Supreme Court, New York County (Robert Haft, J., at suppression hearings, trial and sentence), rendered April 12, 1990, by which the defendant was convicted, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentenced as a predicate felon to concurrent terms of 4 Vi to 9 years in prison, unanimously affirmed.
-The defendant was arrested as a result of a buy and bust operation conducted by the police officers on October 16, 1989 in the vicinity of 37th Street and 9th Avenue. The defendant’s contention that testimony given by a member of the back up team concerning his observation of a prearranged signal given by the undercover officer making the purchase, constituted impermissible bolstering in violation of People v Trowbridge (305 NY 471) is unpreserved for appellate review. (CPL 470.05.) We decline to review the issue in the interest of justice as no compelling reason for such review is presented. However, were we to review this issue we would find there was no knowledgable error as it was not a recounting of the undercover police officer’s identification of the defendant. Concur — Murphy, P. J., Ross, Asch, Kassal and Smith, JJ.